DETAILED ACTION
This office action is in response to applicant’s filing dated February 17, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            
Status of Claims
Claim(s) 13, 15, 19, 21, and 23-32 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed February 17, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 13, 19, and 21; cancelation of claim(s) 1-12, 14, 16-18, 20, and 22; and addition of new claims 24-32. 
Applicants elected without traverse (A) air freshener dispenser device as the elected product species, (B) requires perfume ingredients; and (C) decanal as the perfume ingredient species in the reply filed on May 22, 2019.  The requirement is still deemed proper. 
The Examiner notes that the claims have been amended to require at least two perfume ingredients in addition to isopulegol.  Thus, the Examiner has expanded examination to encompass a fragrance composition comprising decanal and benzyl acetate.
Claims  13, 15, 19, 21, and 23-32 are presently under examination as they relate to the elected species: air freshener dispenser device and decanal, and expanded species benzyl acetate.
Priority
The present application is a national stage entry of PCT/JP2017/006961 filed on February 23, 2017, which claims benefit foreign priority to EPO 16305216.0 filed on February 24, 2016.  The effective filing date of the instant application is February 24, 2016. 

Objections and/or Rejections and Response to Arguments
Applicant's arguments filed November 18, 2019 have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites: A method of enhancing a stimulating effect of a fragrance composition comprising at least two perfume ingredients, wherein the fragrance composition is distributed in the air and inhaled, the method comprising adding from about 0.2 wt% to about 5 wt% of isopulegol to the fragrance composition comprising at least two perfume ingredients, based on the total weight of the fragrance composition.
Claim 28 recites: wherein the fragrance composition is contained in an air freshener dispenser device.
The order of steps is unclear.  It is unclear if the method of claim 28 refers to a step wherein the composition is first distributed in the air and then contained in the device.  Thus, it is unclear if a method step of collecting the dispersed fragrance has been omitted.  It is unclear if claim 28 refers to a method wherein the composition is contained in the device and then dispersed.  Moreover, it is unclear how claim 28 is further limiting the steps of claim 28.   Moreover, it is unclear if claim 28 refers to the composition being both distributed in the air and contained in a device simultaneously or if these are consecutive method steps.  Thus, the metes and bounds of the instant claim are unclear.


Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15, 19, 21, and 23-32 stand rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al (US 2012/0087828 A1).
Regarding claim 13, 19, 21, 25, 27, and 28, Uchiyama teaches a method of freshening air comprising providing an air freshening composition that comprises a perfume composition and optionally one or more malodor counteractants; and dispersing the air freshening composition into the air; the air freshening composition can be dispersed by any of the sprayers, articles, and devices described, or by any other suitable device, or in any suitable manner [0104].  Uchiyama teaches the perfume composition may comprise perfume ingredients selected from one or more groups of ingredients [0036]; and one or more ingredients from the second group of perfume ingredients can be present in any suitable amount in the perfume composition; in certain embodiments, the second perfume ingredient is present at a level of at least 10% by weight of the perfume composition [0037].  Uchiyama teaches in another embodiment of the air freshening composition, the perfume composition comprises at least about 10% of one or more ingredients (from the second group of perfume ingredients) [0040]; and more preferably, 
Uchiyama further teaches the Applicants have, however, found that in some circumstances it may be desirable to exceed the ODR (odor detection range) of at least some of the perfume ingredient(s). The perfume is not only effusive and very noticeable when the product is used in an aqueous aerosol or pump spray, but it has also been found that the perfume continues diffusing from the multiple droplets disseminated on all surfaces within the room. The reservoir of perfume serves to replace diffused perfume, thus maintaining perfume concentration in the room at or beyond the odor detection threshold of the perfume throughout use, and preferably, after it has been initially sprayed or otherwise dispersed. Moreover, it has also been found that the perfume tends to linger for longer in the room in which the composition is used [0044].  ODTs (odor detection threshold) are determined using a commercial gas chromatograph ("GC) equipped with flame ionization and a Sniff-port. The gas chromatograph is calibrated to determine the exact Volume of material injected by the Syringe, 
With regard to the claimed amount of isopulegol of claims 13, 21 and 27, Uchiyama does not explicitly teach isopulegol is in an amount from about 0.2 to about 5% based on the total weight of the composition.  However, Uchiyama does teach the perfume composition comprises at least about 10% of one or more ingredients (from the second group of perfume ingredients) [0040]; more preferably, the perfume composition comprises a plurality of ingredients chosen from the second group of perfume ingredients [0041]; and second perfume ingredients include isopulegol (page 6, Table 2) and decyl aldehyde (page 5, Table 2), the elected perfume ingredient.  MPEP 2144.05 states:  [A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, the amounts taught by Uchiyama are slightly higher than the claimed amounts.  However, the skilled artisan would expect isopulegol to still function as a 
Moreover, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amount of second perfume ingredients as a starting point for optimizing the amount of isopulegol and decyl aldehyde (decanal) because amounts of components are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable amounts would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

The prior art is silent regarding “uplifting an arousal level of a human subject,” or “delivering a stimulating sensation to a subject,” or “enhancing a stimulating effect of a fragrance composition.”  However: “uplifting an arousal level of a human subject,” or “delivering a stimulating sensation to a subject,” or “enhancing a stimulating effect of a 
In other words, even though the prior art is silent regarding “uplifting an arousal level of a human subject,” or “delivering a stimulating sensation to a subject,” or “enhancing a stimulating effect of a fragrance composition,” by practicing the method made obvious by the prior art: "the dispersing of the air freshening composition into the air a perfume composition comprising isopulegol and two additional perfume ingredients and inhaled by subjects,” one will also be “uplifting an arousal level of a human subject,” or “delivering a stimulating sensation to a subject,” or “enhancing a stimulating effect of a fragrance composition,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“imparting a stimulating effect on the air freshener dispenser device” or “uplifting an arousal level of a human subject” or “delivering a stimulating sensation to a subject”) of the method made obvious by the prior art (“the dispersing of the air freshening composition into the air a perfume composition comprising isopulegol and two additional perfume ingredients and inhaled by subjects”).
MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

Regarding claims 24, 26, and 29, Uchiyama teaches the air freshening composition can be dispersed by any of the sprayers, articles, and devices described, or by any other suitable device, or in any suitable manner [0104].  Moreover, Uchiyama teaches in other embodiments, the desired size of spray droplets can be delivered by other types of devices that are capable of being set to provide a narrow range of droplet size; such other devices include electrostatic sprayers [0015].  An electrostatic sprayer reads on an electrically-powered air freshener dispenser device.

Taken together, all this would result in the practice of the method of claims 13, 19, 21, and 24-29 with a reasonable expectation of success.

Regarding claims 15 and 23, Uchiyama does not explicitly teach isopulegol is (-)-isopulegol.  However, a pure optical isomer is not patentable over the racemic mixture unless it possesses properties not possessed by the racemic mixture. In re Anthony, 414 F.2d 1383, 162 U.S.Q.P. 594 (C.C.P.A. 1969). Similarly, one optical isomer is not patentable over the stereoisomer unless it possesses properties not possessed by the stereoisomer.  Thus, while Uchiyama does not explicitly teach a specific stereoisomer of isopulegol, without any evidence demonstrating the instantly claimed (-)-isopulegol possesses properties not possessed by isopulegol, the isopulegol taught by Uchiyama renders obvious instantly claimed (-)-isopulegol.  


Regarding claims 30-32, as set forth above, the perfume composition comprises a plurality of ingredients chosen from the first group of perfume ingredients and a plurality of ingredients chosen from the second group of perfume ingredients [0041] and the second group of perfume ingredients include isopulegol (page 6, Table 2) and decyl aldehyde (decanal) (page 5, Table 2).  First perfume ingredients include benzyl acetate (page 5, Table 1).  
Taken together, all this would result in the practice of the method of claims 30-32 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
Uchiyama teaches a perfume composition which may comprise perfume ingredients selected from one or more groups of ingredients, the ingredients belonging to a given group based on their boiling point and ClogP value. Four different groups are defined in paragraphs [0036]-[0039]. Examples of first and second perfume ingredients are provided in Tables 1 and 2, respectively, which includes 85 and 69 ingredients, respectively. Examples of third and fourth perfume ingredients are provided in Table 3, which includes 54 ingredients. Isopulegol is merely one of the 69 ingredients in Table 2. Uchiyama also teaches that the second perfume ingredient is present at a level of at least 10% ([0040]).  Thus, selection of the perfume ingredients and combinations thereof from Uchiyama can be in the millions. In this respect, Uchiyama discloses only 8 examples of perfume compositions in the table on page 7, none of which comprise 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2144.07 states that “[T]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Appellant is also reminded that “[l]t is Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” In the instant case, as set forth above, Uchiyama teaches a method of freshening air comprising providing an air freshening composition that comprises a perfume composition and optionally one or more malodor counteractants; and dispersing the air freshening composition into the air; the air freshening composition can be dispersed by any of the sprayers, articles, and devices described, or by any other suitable device, or in any suitable manner; the perfume composition may comprise perfume ingredients selected from one or more groups of ingredients; more preferably, the perfume composition comprises a plurality of ingredients chosen from the first group of perfume ingredients and a plurality of ingredients chosen from the second group of perfume ingredients; second perfume ingredients include isopulegol and decyl aldehyde/decanal.  It would have been prima facie obvious to one of ordinary skill in the art to select isopulegol and decanal from amongst this finite number of fragrance ingredients and an additional fragrance ingredient for use in a composition for use in a method of freshening air wherein the composition is dispersed by an air freshening device and inhaled by a subject.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the obviousness rejection is based on the teachings of Uchiyama which establishes that isopulegol and decanal is useful in a method of freshening air wherein the composition is dispersed by an air freshening device and inhaled by a subject.  Therefore, the instant obviousness rejection is based on teachings known in the art at the time of the instant invention and not solely on the applicant's disclosure.

Applicant argues:
Uchiyama fails to teach, let alone suggest that when isopulegol is added to a fragrance composition comprising at least two fragrance ingredients then the stimulating effect of the composition is enhanced.  Also, Uchiyama is silent about "uplifting an arousal level of a human subject", or "delivering a stimulating sensation to a subject".  These effects would not naturally flow from the teaching of Uchiyama since not all the perfume ingredients taught by Uchiyama would have such effects and Uchiyama does not teach or fairly suggest that isopulegol is dispersed in the air. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In response to applicant's argument that Uchiyama does not teach the composition comprising isopulegol and at least two fragrance ingredients in association with the claimed effect of uplifting an arousal level of a human subject, the fact that applicant has recognized Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In the instant case, as set forth above, Uchiyama teaches a method of freshening air comprising providing an air freshening composition that comprises a perfume composition comprising isopulegol and decyl aldehyde and an additional fragrance; and dispersing the air freshening composition into the air; wherein the human subject will inhale the dispersed composition.  As set forth above, Applicant has discovered a new property or advantage (“imparting a stimulating effect on the air freshener dispenser device” or “uplifting an arousal level of a human subject” or “delivering a stimulating sensation to a subject”) of the method made obvious by the prior art (“the dispersing of the air freshening composition into the air a perfume composition comprising isopulegol and inhaled by subjects”).  MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).


Applicant argues:
Uchiyama's "at least 10%" is not so close to the claimed "about 0.2 wt% to about 5 wt%" so as to render the claimed range obvious. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Uchiyama teaches the perfume composition comprises at least about 10% of one or more ingredients from the second group of perfume ingredients, more preferably, the perfume composition comprises a plurality of ingredients chosen from the second group of perfume ingredients [0041]; and second perfume ingredients include isopulegol (page 6, Table 2) and decyl aldehyde (page 5, Table 2), the elected perfume ingredient.  MPEP 2144.05 states:  [A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, the amounts taught by Uchiyama are slightly higher than the claimed amounts.  However, the skilled artisan would expect isopulegol to still function as a perfume ingredient at lower amounts.  Furthermore, a composition comprising 10% of two ingredients from the second group (i.e. isopulegol and decyl aldehyde) wherein the compositions comprise equal amounts of each component would result in a composition comprising 5% w/w isopulegol and 5% w/w decyl aldehyde.  Moreover, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amount of second perfume ingredients as a starting point for optimizing the amount of isopulegol and decyl aldehyde (decanal) because amounts of components are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable amounts would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a n re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Conclusion
Claims  13, 15, 19, 21, and 23-32 are rejected. 
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628